COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


PETE J. BURK
                                                                 MEMORANDUM OPINION *
v.     Record No. 2598-07-3                                          PER CURIAM
                                                                   FEBRUARY 12, 2008
WISE COUNTY SHERIFF’S OFFICE AND
 VIRGINIA ASSOCIATION OF COUNTIES
 GROUP SELF-INSURANCE ASSOCIATION


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (D. Allison Mullins; Lee & Phipps, P.C., on brief), for appellant.

                 (John C. Johnson; Frith Anderson & Peake, P.C., on brief), for
                 appellees.


       Pete J. Burk appeals a decision of the Workers’ Compensation Commission finding that

he failed to prove he sustained an injury by accident arising out of and in the course of his

employment on August 30, 2006. We have reviewed the record and the commission’s opinion

and find that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Burk v. Wise County Sheriff’s Office, VWC File No.

230-24-00 (Sept. 28, 2007). We dispense with oral argument and summarily affirm because the

facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.